UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7457


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID LAMONT BEEKS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:01-cr-00828-HMH-12)


Submitted:   November 2, 2012             Decided:   November 6, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Lamont Beeks, Appellant Pro Se.  Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             David Lamont Beeks appeals the district court’s orders

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence

reduction and denying his subsequent motion for reconsideration.

We   have    reviewed     the   record     and    find    no    reversible        error.

Accordingly,       we     affirm   the     court’s       order        denying    Beeks’

§ 3582(c)(2)       motion    for   the    reasons      stated    by     the     district

court.      United States v. Beeks, No. 6:01-cr-00828-HMH-12 (D.S.C.

July 27, 2012).

             We    also     conclude     that    the     district       court     lacked

authority to entertain Beeks’ motion for reconsideration.                           See

United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir. 2010).

Accordingly, we affirm the district court’s order denying Beeks’

motion   for      reconsideration.        We     dispense      with    oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                          2